 10DECISIONSOF NATIONALLABOR RELATIONS BOARDcontrollers, print inspectors, and film handlers of the Employer inNew York City, constitute a cohesive and homogeneous unit which wefind appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]-General Electric CompanyandLodge No. 1000,InternationalAssociation of Machinists,AFL, Petitioner.Case No. 13-RC-4162.August 31,1955SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESOn June 1O,, 1955; pursuant to the Board's Decision and Directionof Elections,' elections by secret ballot were conducted under the direc-tion and supervision of the Regional Director for .the ThirteenthRegion, among the employees in the units heretofore found appro-priate?At the conclusion of the elections, tallies of ballots werefurnished the parties.The tallies show: 3Group (a)Approximatenumber of eligible voters--------------------------------5Votes cast for IBEW-------------------------------- 7--------------2Votes castagainst participating labor organizations----------------------3Challenged ballots-------------------------------------------------0Valid votes counted------------------------------------------------5Group (b)Approximatenumber of eligiblevoters---------------------------------461Votes cast for Lodge No. 1000,International Associationof Machinists, AFL-(Petitioner)---------------------------=-------------------223Votes cast for-,International Union ofElectrical; Radioand-MachineWorkers;CIO-----------------------------------------------------------24Votes castagainst participatinglabororganizations---------------------*193Valid vo'tes`counted------------------------------------------------**442Challengedballots-------------------------------------------------5Validvotes counted plus challenged ballots----------------------------447Includes 3 votes east against participating labor organizations in Group (a).**Includes 2 votes cast for International Brotherhood of Electrical Workers,AFL, inGroup (a).1General Electric Company,112 NLRB 839.The Board directed separate elections to be held among(a) all class"A" and "B"electricians and their helpers, and(b) all remaining production and maintenance em-ployees.3Pursuantto theprovisions of the Board'sDecision and Direction of Elections, sincea majority of the employees in voting group(a) did not select the union seeking to repre-sent them separately(International Brotherhood of ElectricalWorkers, AFL)the votesin group (a) were pooled with the votes in group (b) according all votes their face value,but counting the votes cast for the International Brotherhood of Electrical Workers, AFL,only as part of the total of the valid votes counted.`114 NLRB No. 3. GENERAL ELECTRIC COMPANY11On June 16, 1955, the Employer filed timely objections to the elec-tion, alleging that (1) of the approximately 565 employees in the bar-gainingunit on the election date, 101 employees, hired after the eligi-bility date, were disqualified from voting; (2) union' representativessenta photographer into the polling place while the polls were stillopen; and (3) Petitioner's observer, Winnie Henson, engaged in elec-tioneering at the polling place while acting as observer. In accord-ance with the Board's Rules and Regulations, the Regional Directorconducted an investigation and, on June 29, 1955, issued and dulyserved upon the parties his report on challenged ballots and objec-'tions.He found that the Employer's objections were without meritand recommended that they be overruled and that the Petitioner be`certified as the collective-bargaining representative for both voting`groups asone unit.On July 11, 1955, the Employer filed exceptionsto the report in effect reiterating its objections.Upon the basis of the entire record in this case, the Board makes-the following :FINDINGS OF FACTIn his report, the Regional Director recommended that the chal-`lenges to the ballots of W. R. Phelps and G. E. Whorrall be sustained.As no exceptions to the Regional Director's report have been filed withrespect to the foregoing challenged ballots, we hereby adopt the Re-gional'Director's recommendation.As to objection (1), set forth above, the Regional Director foundthat the Board, in its decision and Direction of Elections considered-the Employer's objections to immediate elections, finding that, "as itappears that at the time the elections directed herein take place therewill be employed a substantial and representative segment of theworking force ultimately to be employed in each of the above votinggroups, we see no reason for departing from the Board's usual policyof directing immediate elections."The Regional Director furtherfound that the Employer failed to produce any new evidence in sup-port of its contention that the elections were prematurely directed,which had not been before the Board at the time the Decision and Di-rection of Elections issued.In its exceptions, the Employer contends that there were approxi-election, but that, because "of an eligibility rule supported only byconvenience," 101 of these employees were disqualified from voting.'Whenever an election is directed, the Board must select the payrollor, payrolls, which most accurately list the employees whose interests* The Board directed that the elections be held among employees who were employedduring the payroll period immediately preceding the date of its Direction of Elections, andthe 101 employees were employed within the unitafterthe eligibility date 12DECISIONS OF-NATIONAL LABOR RELATIONS BOARDare involved, to serve as the basis for determining eligibility to vote.The payroll normally chosen is-the one which covers the period imme-diately preceding the date of the Board's direction of. election.TheBoard does not generally depart from this usual practice of determin-ing eligibility unless special circumstances or the nature of the em-ployer's business may make another payroll period more appropriate.'Here, we are unable to find that either the nature of the Employer'sbusiness or other special conditions warrant a departure from our cus-tomary method of determining eligibility.Accordingly, we shalloverrule this objection.As to objection (2), the Regional Director found Karl Blakney, bytrade a motion picture projectionist and freelance photographer forthe Bloomington-Normal Labor News, a monthly publication, ap-peared in the polling place at about 3: 45 p. in., 15 minutes before thepolls were scheduled to close, but at a time when the last of the votershad already voted.Mr. Blakney did not take any pictures, since hewas observed by an official of the Employer in the hall outside thepolling place with a camera and ordered off the Employer's premises.He was present at the polling place at most 5 minutes.Mr. Blakneyhad asked a plant guard where the election was being held, and wasdirected to the personnel office.Another employee directed him to thepolling place.He carried his equipment in a small metal suitcase.He stated that he was not asked by any of the participating labor or-ganizations to come in and take pictures, but did so solely on his owninitiative.The Regional Director concluded that this objection lackedmerit.We agree.In view of the foregoing facts as found by the Regional Director,and more particularly, as it appears that the voters had already casttheir ballots before the photographer arrived, that : The photographerwas admitted to the premises by the Employer's guard; the partici-pating labor organizations were not responsible for his presence;he did not take any pictures; he was promptly ejected from the pollingarea when his presence was discovered; and there is no evidence to-show that the brief presence of the photographer otherwise affectedthe election, we shall overrule this objection of the Employer.As to objection (3), the Regional Director's report shows thatthe Employer's observer heard an observer of the Petitioner, Mrs.Henson, make a complimentary remark to a voter about how nice adress looked, say something to another voter about taking, it easyafter being ill, and to a third voter, who was pregnant, that she waslooking well and to take it easy.The Employer's observer admittedthat "None of the conversations had anything to do with the election,,or any of the unions participating, as far as I could hear."Mrs.6 See Sixteenth Annual Report,National Labor Relations Board,page 124. KENNECOTT-COPPER CORPORATION13_Henson admits the last incident, and states that she does not rememberthe other two, but that they might have occurred.Mrs.Hensonand other observers also state that all of the observers addressedvoters when they came in, if they knew them, saying, "Hello," "Goodmorning," and other similar salutations.The Regional Directorfound that Employer's objection (3) lacked merit and recommendedthat it be overruled.The Employer contends, in effect, that Mrs.Henson was a leading organizer for the Petitioner, and by the aboveremarks she "kept right on electioneering while serving as an elec-tion observer."We do not agree.As it appears from the foregoing that all of the observers addressedand greeted voters they knew during the course of balloting, and asit appears that none of the conversations of the observers had any-thing to do with the election, or with any of the parties participating,we find no merit in Employer's objection (3 ) and we shall overrule this-objection.Accordingly, as we have overruled the Employer's objections, and,as the Petitioner, Lodge No. 1000, International Association ofMachinists, AFL, obtained a majority of the valid ballots cast in thepooled group's we shall certify it as the exclusive bargaining repre-sentative of all the employees in the following unit which the Boardhas found under such circumstances to be appropriate :All pro-duction and maintenance employees at the Employer's Bloomington,Illinois, plant, including class "A" and "B" electricians and theirhelpers, but excluding office and plant clerical employees, professional-employees, guards, and supervisors within the meaning of the Act.[The Board certified Lodge No. 1000, International Association ofMachinists, AFL, as the designated collective-bargaining representa-tive of the employees of the General Electric Company, Bloomington,Illinois, plant, in the unit hereinabove found appropriate.]9 As we have sustained the challenges to 2 of the 5 challenged ballots theremaining 3challenged ballots can not affect the results of the election.Kennecott Copper Corporation,Chino Mines DivisionandInter-national Union of Operating Engineers,Local 953, A. F. L.Case No. 33-RC-523. August 31,1955DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the National LaborRelationsAct, a hearingwas held before Byron E. Guse, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.114 NLRB No. 4.